Exhibit 10.1

 
 
MAGUIRE PROPERTIES, INC.
DIRECTOR STOCK PLAN


Maguire Properties, Inc. (the “Company”), a corporation organized under the laws
of the State of Maryland, hereby adopts this Maguire Properties, Inc. Director
Stock Plan (the “Plan”).  The Plan is established to allow non-employee
directors of the Company to obtain or increase their proprietary interest in the
Company through the ownership of shares of the Company’s common stock by
electing to have a portion of the annual compensation otherwise payable in cash
applied to the purchase of shares.


ARTICLE I
DEFINITIONS


Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary.  The
masculine pronoun shall include the feminine and neuter and the singular shall
include the plural, where the context so indicates.


Section 1.1 - Board


“Board” shall mean the Board of Directors of the Company.


Section 1.2 - Code


“Code” shall mean the Internal Revenue Code of 1986, as amended.


Section 1.3 - Committee


“Committee” shall mean the Compensation Committee of the Board (or another
committee or a subcommittee of the Board assuming the functions of the Committee
under the Plan).  The Committee shall consist solely of two or more Directors
appointed by and holding office at the pleasure of the Board, each of whom is
intended to qualify as a “non-employee director” as defined by Rule 16b-3 of the
Exchange Act or any successor rule.


Section 1.4 – Common Stock


“Common Stock” shall mean the common stock of the Company, par value $0.01 per
share.


Section 1.5 - Company


“Company” shall mean Maguire Properties, Inc., a Maryland corporation.


Section 1.6 - Director


“Director” shall mean a member of the Board who is not an Employee.


 
 

--------------------------------------------------------------------------------

 

Section 1.7 – Director Compensation


“Director Compensation” shall mean the amount of fixed cash compensation payable
to a Director as determined by the Board from time to time for each Plan Year,
including any annual retainer fee and compensation for services rendered as a
member of a committee of the Board or a chairperson of such committee, and
further subject to the terms and conditions set forth in the Plan.


Section 1.8 – Employee


“Employee” shall mean any officer or other employee (as defined in accordance
with Section 3401(c) of the Code and the regulations and revenue rulings
thereunder) of the Company, including any subsidiary or affiliate thereof.


Section 1.9 – Exchange Act


“Exchange Act” shall mean Securities Exchange Act of 1934, as amended from time
to time.


Section 1.10 - Fair Market Value


“Fair Market Value” shall mean, as of any given date, (a) if the Common Stock is
traded on an exchange, the closing price of a share of Common Stock for such
date, or if no sale occurred on such date, the first trading date immediately
prior to such date during which a sale occurred; or (b) if the Common Stock is
not traded on an exchange but is quoted on a quotation system, the mean between
the closing representative bid and asked prices for the Common Stock on such
date, or if no sale occurred on such date, the first date immediately prior to
such date on which sales prices or bid and asked prices, as applicable, are
reported by such quotation system; or (c) if the Common Stock is not publicly
traded, the fair market value established by the Committee acting in good faith.


Section 1.11 - Plan


“Plan” shall mean the Maguire Properties, Inc. Director Stock Plan, as amended
from time to time.


Section 1.12 – Plan Year


“Plan Year” shall mean a calendar year.


Section 1.13 – REIT


 “REIT” shall mean a real estate investment trust within the meaning of Sections
856 through 860 of the Code.



 
2

--------------------------------------------------------------------------------

 

ARTICLE II
ISSUANCE OF SHARES


Section 2.1 - Authorization to Issue Common Stock


(a) The Company is authorized to issue shares of Common Stock under the Plan in
payment of the portion of the Director Compensation otherwise payable in cash to
any Director who elects to receive such shares of Common Stock in accordance
with Section 2.2 below.


(b) The shares of Common Stock issuable under the Plan may be either previously
authorized but unissued shares or treasury shares.


Section 2.2 – Election to Receive Director Compensation in the Form of Common
Stock


(a) For each Plan Year, a Director may irrevocably elect to apply a portion of
the total Director Compensation otherwise payable in cash to him or her for such
Plan Year towards the acquisition of shares of Common Stock, subject to the
following terms and conditions and the terms and conditions otherwise set forth
in the Plan:


(i)  Such election may be made with respect to no less than ten percent (10%)
and no more than fifty percent (50%) of the Director Compensation payable for
such Plan Year.


(ii) Subject to paragraphs (iii) and (iv) below, an election made with respect
to Director Compensation for a given Plan Year must be made not later than the
last day of the Plan Year immediately preceding the Plan Year with respect to
which the Director Compensation is earned by the Director.


(iii) An individual who initially becomes a Director during a Plan Year may make
such election with respect to the portion of the Director Compensation payable
for the period commencing on the first day of the calendar quarter immediately
following the date on which he or she initially becomes a Director and ending on
the last day of such Plan Year.  Any such election under this paragraph (iii)
must be made no later than the last day of the calendar quarter that includes
the date on which such individual initially becomes a Director.


(iv) Solely with respect to the Plan Year ending December 31, 2009, a Director
may make such election with respect to the portion of the Director Compensation
payable for the period beginning on October 1, 2009 and ending on December 31,
2009.  Any such election under this paragraph (iv) must be made no later than
September 30, 2009.


(b) Each election hereunder shall be made by delivering to the Committee (or its
designee) an election form (which may be in paper or electronic format)
prescribed by the Committee from time to time.  Elections for a given Plan Year
may not be revoked after the last day of the immediately preceding Plan
Year.  If a Director fails to deliver an election form for a

 
3

--------------------------------------------------------------------------------

 

given Plan Year prior to the commencement of such Plan Year, the Director will
receive the Director Compensation payable for such Plan Year in the form of cash
only.


(c) Each Director who delivers a timely election to receive shares of Common
Stock with respect to a portion of the Director Compensation payable for a Plan
Year in accordance with paragraph (a) above shall automatically be issued, on
the date(s) on which such Director Compensation would otherwise be payable in
cash, a number of shares of Common Stock equal to the quotient obtained by
dividing (i) the portion of the Director Compensation with respect to which such
Director has made an election hereunder, by (ii) the Fair Market Value per share
of Common Stock on the date that such Director Compensation would otherwise be
payable in cash; provided, that any fractional share of Common Stock shall be
paid in cash.


Section 2.3 - Tax Withholding


The Company shall have the authority and the right to deduct or withhold, or
require the Director to remit to the Company, an amount sufficient to satisfy
federal, state, local and foreign taxes required by law to be withheld with
respect to any taxable event concerning the Director arising as a result of the
Plan.  The Committee may in its sole discretion and in satisfaction of the
foregoing requirement allow a Director to elect to have the Company withhold
shares of Common Stock otherwise issuable in payment of the Director
Compensation (or allow the surrender of shares of Common Stock).  The number of
shares of Common Stock which may be so withheld or surrendered shall be limited
to the number of shares which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income.


ARTICLE III
ADMINISTRATION


Section 3.1 - Duties and Powers of the Committee


It shall be the duty of the Committee to conduct the general administration of
the Plan in accordance with its provisions.  The Committee shall have the power
to interpret the Plan and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  Notwithstanding the foregoing, the
Board may, in its sole discretion, at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan except with
respect to matters which are required to be determined in the sole discretion of
the Committee under Rule 16b-3 under the Exchange Act or any successor rule, or
Section 162(m) of the Code, or any regulations or rules issued thereunder, or
the rules or regulations of any securities exchange or automated quotation
system on which the Common Stock is listed, quoted or traded.


Section 3.2 - Expenses; Professional Assistance; Good Faith Actions


All expenses and liabilities incurred by members of the Committee in connection
with the administration of the Plan shall be borne by the Company.  The
Committee may employ

 
4

--------------------------------------------------------------------------------

 

attorneys, consultants, accountants, appraisers, brokers or other persons.  The
Committee, the Company and its officers and directors shall be entitled to rely
upon the advice, opinions or valuations of any such persons.  All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon the Company, all Directors to whom shares of
Common Stock are issued and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, and all members of
the Committee shall be fully protected by the Company in respect to any such
action, determination or interpretation.


Section 3.3 - Conditions to Issuance of Shares


(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Common Stock, unless and until the Committee has
determined, with advice of counsel, that the issuance of such shares is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange on which the shares of
Common Stock are listed or traded, and the shares of Common Stock are covered by
an effective registration statement or applicable exemption from
registration.  In addition to the terms and conditions provided herein, the
Committee may require that a Director make such reasonable covenants, agreements
and representations as the Committee, in its discretion, deems advisable in
order to comply with any such laws, regulations or requirements.


(b) All Common Stock certificates delivered pursuant to the Plan and all shares
issued pursuant to book-entry procedures are subject to any stop-transfer orders
and other restrictions as the Committee deems necessary or advisable to comply
with federal, state or foreign securities or other laws, rules and regulations
and the rules of any securities exchange or automated quotation system on which
the Common Stock is listed, quoted or traded.  The Committee may place legends
on any Common Stock certificate or book entry to reference restrictions
applicable to the Common Stock.


(c) The Committee shall have the right to require any Director to comply with
any timing or other restrictions with respect to any election and/or payment
under the Plan, including a window-period limitation, as may be imposed in the
sole discretion of the Committee.


(d) No fractional shares of Common Stock shall be issued.


(e) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company shall not deliver to any Director certificates evidencing shares of
Common Stock issued in connection with any issuance and instead such shares of
Common Stock shall be recorded in the books of the Company (or, as applicable,
its transfer agent or stock plan administrator).


Section 3.4 - Compliance with Laws


The Plan and the issuance and delivery of shares of Common Stock and the payment
of money under the Plan are subject to compliance with all applicable federal,
state, local and

 
5

--------------------------------------------------------------------------------

 

foreign laws, rules and regulations (including, without limitation, state,
federal and foreign securities law and margin requirements) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith.  Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements.  To the extent permitted by applicable law, the Plan and any
agreements entered into under the Plan shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.


ARTICLE IV
OTHER PROVISIONS


Section 4.1 - Amendment, Suspension or Termination of the Plan


The Plan may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Committee.


Section 4.2 - Governing Law


 The Plan and any agreements hereunder shall be administered, interpreted and
enforced under the internal laws of the State of California without regard to
conflicts of laws thereof.


Section 4.3 – REIT Status


The Plan shall be interpreted and construed in a manner consistent with the
Company’s status as a REIT.  No shares of Common Stock shall be issued under the
Plan:


(a)  to the extent that such issuance could cause a Director (or any other
person) to be in violation of the Ownership Limit (as defined in the Company’s
Articles of Incorporation, as amended from time to time); or


(b)  if, in the discretion of the Committee, such issuance could impair the
Company’s status as a REIT.


Section 4.4 - Titles


Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Plan.




*           *           *           *





 
6

--------------------------------------------------------------------------------

 

           I hereby certify that the foregoing Plan was duly adopted by the
Board of Directors of Maguire Properties, Inc. on July 23, 2009.

 
Executed on this 23rd day of July, 2009.
 
 

 
By:
/s/ JONATHAN L. ABRAMS    
Name: Jonathan L. Abrams
   
Title: Secretary

 
7

--------------------------------------------------------------------------------

  